Citation Nr: 0300153	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for discogenic disease 
L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to 
December 1993.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veteran Affairs (VA) Regional Office (RO), 
in ST. Petersburg, Florida, which denied the veteran's 
claim of entitlement to service connection for discogenic 
disease L5-S1.  


FINDING OF FACT

The veteran's discogenic disease L5-S1 is related to his 
military service.


CONCLUSION OF LAW

Discogenic disease L5-S1 was incurred by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002); 38 C.F.R. § 3.159 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 
75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West Supp. 2002).

In this case, the veteran has been informed of the 
evidence necessary to substantiate his claim and provided 
an opportunity to submit such evidence.  See the Statement 
of the Case issued in September 2001 and the letter sent 
by the RO in February 2001.  Accordingly, the Board finds 
that the duty to assist and notify the veteran has been 
satisfied.  See 38 U.S.C.A. § 5103A.  

The veteran asserts that he has discogenic disease L5-S1 
that was caused by his numerous parachute jumps and 
landings while on active military duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's service records show, inter alia, that he 
received a parachutist badge and the C-file contains leave 
and earnings statements documenting his receipt of jump 
pay.  Thus, the Board is fully satisfied that the record 
verifies his airborne status.    

The only competent etiological opinion in the claims file 
is a report from VA physician Dr. Michael V. Canale, dated 
in June 2000.  This report shows Dr. Canale states that, 
in his opinion, "the complaints and findings in this 
patient are a result from his years of service as a US 
Army Special Forces Soldier...[a] soldier who not only 
arrives on the scene via parachute, but most likely also 
has to carry a rucksack with greater than sixty (60) 
pounds on his back over great distances in all types of 
inclement weather and terrain."  

The veteran has been diagnosed with discogenic disease L5-
S1and the Board accepts the veteran's assertion, that he 
has had low back pain since his service, as credible.  The 
Board finds that given the veteran's accounts of the 
circumstances surrounding his service, including many 
parachute jumps over the course of his years in service, 
it can be satisfactorily established that he suffered 
physical trauma to his low back.  The Board concedes that 
degenerative disc disease at L5-S1 was not clinically 
evaluated during the veteran's service.  Nor was it 
diagnosed at a February 1994 VA medical exam, however, the 
subject of that examination was to evaluate complaints of 
pain in the veteran's left shoulder and the left side of 
his neck.  

Dr. Canale' s June 2000 report does contain a competent 
medical opinion stating that there is a nexus between the 
veteran's discogenic disease L5-S1 and his service.   
There is no competent, countervailing medical opinion of 
record to refute this opinion.  As such, the Board finds 
that the evidence raises a reasonable doubt as to the 
cause of the veteran's currently diagnosed discogenic 
disease L5-S1.  See 38 U.S.C.A. § 5107(b).  Accordingly, 
in view of the evidence of record, the Board thus resolves 
all reasonable doubt in the veteran's favor, and finds 
that service connection for discogenic disease L5-S1 is 
warranted.  


ORDER

Service connection for discogenic disease L5-S1 is 
granted. 



		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

